[Cite as State ex rel. McMichael v. Saffold, 2013-Ohio-1568.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99626




                            STATE OF OHIO, EX REL.,
                              BRIAN MCMICHAEL
                                                                RELATOR

                                                      vs.
           SHIRLEY STRICKLAND SAFFOLD, JUDGE

                                  RESPONDENT



                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 463445
                                           Order No. 463660

        RELEASE DATE:               April 15, 2013
FOR RELATOR

Brian McMichael
Inmate No. 632-186
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Brian McMichael has filed a complaint for a writ of mandamus. McMichael

seeks an order from this court that requires Judge Shirley Strickland-Saffold to issue a

ruling with regard to a motion for jail-time credit that was filed in State v. McMichael,

Cuyahoga C.P. No. CR-555981. In addition, McMichael seeks findings of fact and

conclusions of law with regard to his motion for jail-time credit. We decline to issue a

writ of mandamus on behalf of McMichael.

       {¶2} Attached to Judge Saffold’s motion for summary judgment is a copy of a

journal entry journalized on March 14, 2013, which demonstrates that a ruling has been

rendered with regard to McMichael’s motion for jail-time credit. The request for a writ

of mandamus is moot. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio

St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d

5, 450 N.E.2d 1163 (1983). In addition, Judge Saffold possesses no clear duty to render

findings of fact and conclusions of law with regard to ruling on McMichael’s motion for

jail-time credit. State ex rel. Haines v. Sutula, 8th Dist. No. 96429, 2011-Ohio-1968;

State ex rel. Jefferson v. Russo, 8th Dist. No. 90682, 2008-Ohio-135.

       {¶3} Accordingly, we grant Judge Saffold’s motion for summary judgment.

Costs to McMichael. The courts directs the clerk of court to serve all parties with notice

of this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.
LARRY A. JONES, SR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
PATRICIA ANN BLACKMON, J., CONCUR